DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1‐4, 10, 12 and 17‐19 are elected (species 4).
Claims 5‐9, 11, 13‐16 and 20 are withdrawn from consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0271501) in view of Hall (US2016/0000378).

Regarding claim 1, Wang teaches a system for distinguishing a type of excreta deposited in a toilet comprising:
(Wang, Fig. 1, a smart toilet capable of monitoring excrement and urine, [0031])
a toilet comprising:
	a bowl adapted to receive multiple types of excreta from a user;
(Wang, Fig. 1, a toilet bowl 1, a toilet seat 2, [0031-0032])
	Wang does not expressly disclose but Hall teaches:
	a sensor which monitors the volume of excreta deposited in the toilet;
(Hall, “Weight scales and/or flowmeters, preferably positioned on one or more surfaces of the device, may also be included to provide measurements of the sample or total urine and/or fecal volume”, [0084]; as a common knowledge, a flow meter measures mass or volume over a period of time, which determines the rate of the flow; an excreta sensor may comprise a urine flowmeter and a fecal flowmeter, each by a configuration may separately measure the urine flow rate and the fecal flow rate so as to associate and distinguish to different excreta deposits (urine and fecal) to the different flow rates; the reading of the urine flowmeter indicates the urine deposit, and the reading of the fecal flowmeter indicates the fecal deposit; the excreta sensor may further comprise a camera for capturing images of bowel movement for analyzing excreta deposits using image analysis, [0051])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hall into the system or method of Wang in order to measure volumetric flows in addition to mass flows using a weight/volumetric flowmeter and a camera for more understandings of the excreta deposited into the bowl. The combination of Wang and Hall also teaches other enhanced capabilities.
	The combination of Wang and Hall further teaches:
a processor that compares excreta volume data derived from the sensor to a database comprising excreta-type volume data and associates a time segment from the excreta volume data as representing an excreta-type to determine the excreta-type deposited.
(Hall, measuring “total urine and/or fecal volume” using flowmeters, [0084]; “New sample spectra and extrapolated concentrations are compared against the reference database using statistical techniques to identify characteristics in keeping with diseased or non-diseased health states”, [0044]; the technique of comparing the test samples with the reference samples may be applied to analyzing the excreta deposit type, e.g., different types of fecal flows (e.g., in normal shapes or water-like shapes) for identifying a non-diseased health state, or a diseased state)

Regarding claim 2, the combination of Wang and Hall teaches its/their respective base claim(s).
The combination further teaches the system of Claim 1, wherein the multiple types of excreta comprise urine and feces.
(Wang, “monitoring excrement and urine”, [0010]; “dynamic video of excreted feces”, [0052])

Regarding claim 3, the combination of Wang and Hall teaches its/their respective base claim(s).
The combination further teaches the system of Claim 1, wherein the excreta-type is urine.
(Wang, “monitoring excrement and urine”, [0010])

Regarding claim 4, the combination of Wang and Hall teaches its/their respective base claim(s).
The combination further teaches the system of Claim 1, wherein the excreta-type is feces or diarrhea.
(Wang, “dynamic video of excreted feces”, [0052])

Regarding claim 12, Wang teaches a method for distinguishing a type of excreta deposited in a toilet comprising:
	providing a toilet comprising:
		a bowl adapted to receive excreta from a user; and
(Wang, Fig. 1, a toilet bowl 1, a toilet seat 2, [0031-0032])
		a sensor which monitors the deposit of excreta into the bowl;
(Wang, Fig. 2, “After bowel movement is completed, the tray 31 weighs the weight of the excreted excrement”, [0052])
Wang does not expressly disclose but Hall teaches:
	using data from the sensor to determine the volume of excreta deposited into the bowl;
using data from the sensor to determine the rate of excreta deposit into the toilet;
(Hall, “Weight scales and/or flowmeters, preferably positioned on one or more surfaces of the device, may also be included to provide measurements of the sample or total urine and/or fecal volume”, [0084]; as a common knowledge, a flow meter measures mass or volume over a period of time, which determines the rate of the flow; an excreta sensor may comprise a urine flowmeter and a fecal flowmeter, each by a configuration may separately measure the urine flow rate and the fecal flow rate so as to associate and distinguish to different excreta deposits (urine and fecal) to the different flow rates; the reading of the urine flowmeter indicates the urine deposit, and the reading of the fecal flowmeter indicates the fecal deposit; the excreta sensor may further comprise a camera for capturing images of bowel movement for analyzing excreta deposits using image analysis, [0051])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hall into the system or method of Wang in order to measure volumetric flows in addition to mass flows using a weight/volumetric flowmeter and a camera for more understandings of the excreta deposited into the bowl. The combination of Wang and Hall also teaches other enhanced capabilities.
	The combination of Wang and Hall further teaches:
	associating rates of excreta deposit with excreta event types; and
	using those associated rates to distinguish the type or types of excreta deposited in the toilet.
(Hall, measuring “total urine and/or fecal volume” using flowmeters, [0084]; “New sample spectra and extrapolated concentrations are compared against the reference database using statistical techniques to identify characteristics in keeping with diseased or non-diseased health states”, [0044]; the technique of comparing the test samples with the reference samples may be applied to analyzing the excreta deposit type, e.g., different types of fecal flows (e.g., in normal shapes or water-like shapes) for identifying a non-diseased health state, or a diseased state)

Regarding claim 19, Wang teaches a method for distinguishing a type of excreta deposited in a toilet comprising:
(Wang, Fig. 1, a smart toilet capable of monitoring excrement and urine, [0031])
	providing a toilet comprising:
		a bowl adapted to receive excreta from a user; and
(Wang, Fig. 1, a toilet bowl 1, a toilet seat 2, [0031-0032])
	Wang does not expressly disclose but Hall teaches:
		a sensor which monitors the volume of excreta deposited into the bowl;
	monitoring the volume of excreta deposited into the bowl;
(Hall, “Weight scales and/or flowmeters, preferably positioned on one or more surfaces of the device, may also be included to provide measurements of the sample or total urine and/or fecal volume”, [0084]; as a common knowledge, a flow meter measures mass or volume over a period of time, which determines the rate of the flow; measuring “total urine and/or fecal volume” using flowmeters, [0084]; an excreta sensor may comprise a urine flowmeter and a fecal flowmeter, each by a configuration may separately measure the urine flow rate and the fecal flow rate so as to associate and distinguish to different excreta deposits (urine and fecal) to the different flow rates; the reading of the urine flowmeter indicates the urine deposit, and the reading of the fecal flowmeter indicates the fecal deposit; the excreta sensor may further comprise a camera for capturing images of bowel movement for analyzing excreta deposits using image analysis, [0051])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hall into the system or method of Wang in order to measure volumetric flows in addition to mass flows using a weight/volumetric flowmeter and a camera for more understandings of the excreta deposited into the bowl. The combination of Wang and Hall also teaches other enhanced capabilities.
	The combination of Wang and Hall further teaches:
using data from the monitoring to create an image comprising a graphical representation of the data;
(Wang, “capture high-clarity video for analysis and recording of frequency and ease of bowel movement”, [0051]; any test data may be graphically displayed for user analyses as a common practice in the art; e.g.,  Hall, “the analytical results are displayed digitally on a wall-mounted panel”, [0003])
inputting the image into a neural network trained to recognize excreta events in an image;
receiving an excreta-type from the neural network for at least a portion of the image; and
associating that portion of the image with the excreta-type.
(Hall, “The final image may then be captured by a digital camera for computerized assessment and/or storage”, [0083]; “These changes and their significance may identified using a variety of statistical techniques such as partial least squares or principal component regression, although a variety of other techniques may be employed; including, but not limited to: artificial neural networks”, [0067])

Claim(s) 10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0271501) in view of Hall (US2016/0000378) and further in view of Forsberg et al (US2012/0212344).

Regarding claim 10, the combination of Wang and Hall teaches its/their respective base claim(s).
The combination does not expressly disclose but Forsberg teaches system of Claim 1, further comprising
flush water into (in) which excreta is received after being received by the bowl, and
wherein the sensor detects the volume of the flush water to monitor the volume of excreta deposited in the toilet.
(Forsberg, “In case of use with a flushing toilet a water level sensor may be mounted in the toilet bowl to detect the water level in said bowl”, [0036]; “a level sensor for registering a change in the water level in the toilet flushing cistern or bowl”, [0045]; also, “a flow sensor or a pressure sensor for detecting a change in water pressure…In particular a level sensor, a flow sensor or a pressure sensor may be powered solely or partly by the potential and kinetic energy evolving from the motion of flushing water when the water flushing in the water pipes, the toilet flushing cistern or the toilet basin get in direct contact with or passes by the sensor”, [0045]; the change in water level, water pressure, or water flow may indicate the volume of bowel movement)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Forsberg into the modified system or method of Wang and Hall in order to detect the volume of bowel movement by detecting the change in water level, water pressure, or water flow in the toilet flushing cistern or bowl using a water level sensor, a water pressure sensor, or a water flow sensor. The combination of Wang, Hall and Forsberg also teaches other enhanced capabilities.

Regarding claim 17, the combination of Wang and Hall teaches its/their respective base claim(s).
The combination of Wang, Hall and Forsberg teaches the method of Claim 12, wherein the sensor is a proximity sensor that detects the top surface of flush water in the bowl.
(Forsberg, “In case of use with a flushing toilet a water level sensor may be mounted in the toilet bowl to detect the water level in said bowl”, [0036]; “a level sensor for registering a change in the water level in the toilet flushing cistern or bowl”, [0045]; the change in water level may indicate the volume of bowel movement)

Regarding claim 18, the combination of Wang and Hall teaches its/their respective base claim(s).
The combination of Wang, Hall and Forsberg teaches the method of Claim 12, wherein the sensor is a pressure sensor that detects the pressure of flush water in the bowl.
(Forsberg, “a flow sensor or a pressure sensor for detecting a change in water pressure…In particular a level sensor, a flow sensor or a pressure sensor may be powered solely or partly by the potential and kinetic energy evolving from the motion of flushing water when the water flushing in the water pipes, the toilet flushing cistern or the toilet basin get in direct contact with or passes by the sensor”, [0045]; the change in flush water pressure may indicate the volume of the volume of bowel movement)


Response to Arguments
Applicant's arguments filed on 10/3/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, 10, 12, 17-19, Applicant, in pages 6-10 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
11/13/2022